Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed action
Claims 1-20 are pending and are being considered.
Claims 1, 4-6, 14 and 16 have been amended.

Examiner's Amendments
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview from Antu Xie Reg. No. 70329 on 06/21/2022.
AMEND THE CLAIMS AS FOLLOWS:
1.	(Currently Amended)  A system comprising:	at least one kiosk of a cluster of kiosks, wherein the at least one kiosk is in communication with one or more other kiosks of the cluster of kiosks via a local area network, and wherein the at least one kiosk of the cluster of kiosks is configured to perform operations comprising:	obtaining a first set of user input values via the at least one kiosk of the cluster of kiosks, the first set of user input values comprising a first biometric reading;	generating, based on an encryption key derived from at least one user input value of the first set of user input values, encrypted information comprising authentication information associated with a remote user record stored in a remote server;	storing the encrypted information in association with a local user record in an other kiosk of the cluster of kiosks, wherein: 		the local user record is updated based on the first biometric reading to associate a storage value with the local user record; and		the storage value is based on the first biometric reading and indicates where to store the encrypted information;	in response to determining that the encrypted information associated with the local user record is not stored in the at least one kiosk of the cluster of kiosks based on the storage value, sending, without accessing an Internet, based on a second biometric reading obtained via the at least one kiosk of the cluster of kiosks, a message to the one or more other kiosks via the local area network, the sending of the message causing the other kiosk of the cluster of kiosks to search a local data storage of the other kiosk of the cluster of kiosks based on the second biometric reading to obtain the encrypted information;	in response to sending the message, retrieving, without accessing the Internet, the encrypted information of the local user record from the other kiosk of the cluster of kiosks via the local area network; and	retrieving a remote user record value 
4.	(Currently Amended)  A method comprising:	obtaining a first set of user input values via at least one device of a cluster of devices, wherein devices of the cluster of devices are in communication via a local area network;	generating, based on an encryption key derived from at least one user input value of the first set of user input values, encrypted information associated with a remote user record stored in a remote server;	storing the encrypted information in association with a local user record in an other device of the cluster of devices, wherein the local user record is updated based on at least one value of the first set of user input values to associate a storage value with the local user record, and wherein the storage value is determined based on the at least one value of the first set of user input values;	obtaining a second set of user input values comprising a biometric reading and a second user input value;	retrieving the local user record from the other device, by: 		in response to determining that the encrypted information is not found in the at least one device of the cluster of devices based on the storage value, sending, based on the biometric reading, a message to the other device via the local area network, the sending of the message causing the other device to search a local data storage of the other device based on the biometric reading to obtain the encrypted information; and		retrieving the encrypted information from the other device; and	decrypting the encrypted information based on a decryption key generated from the second user input value.
5.	 (currently amended) The method of claim 4, wherein retrieving the local user record comprises: 

6. 	(currently amended) The method of claim 4, wherein retrieving the encrypted information comprises:
 

in response to a determination that the local user record is retrievable based on the biometric reading, retrieving the local user record using the storage value.

14.	(Currently Amended)  A non-transitory, computer-readable media storing instructions that, when executed by one or more processors, effectuate operations comprising:	obtaining, via a first device of a cluster of devices, a first biometric reading and a first user input value, wherein a storage value is determined based on the first biometric reading;	in response to determining that encrypted information associated with a local user record is not found in the first device based on the storage value, sending data from the first device to a second device of the cluster of devices via a local area network, wherein the data is determined based on the first biometric reading, and wherein the second device is caused to search a local data storage of the second device to obtain the encrypted information associated with [[a]] the local user record;	retrieving, via the local area network, the encrypted information from the second device in response to the sending of the data, wherein the local user record was updated based on a prior biometric reading obtained via one or more devices of the cluster of devices to associate the storage value with the local user record, and wherein the encrypted information is stored in association with the local user record in the second device, and wherein the encrypted information is encrypted based on an encryption key that is determined based on a prior user input value obtained via the one or more devices of the cluster of devices; and	decrypting the encrypted information based on a decryption key that is generated based on the first user input value.
16. 	(Currently Amended) The media of claim 14, wherein:
 the encrypted information, when decrypted by the decryption key, comprises unencrypted information associated with a remote user record; and 

the unencrypted information is encrypted based on the encryption key. [[;]] 


Response to arguments
Applicants arguments filled on 04/18/2022 have been fully considered and are persuasive.
Allowable Subject matter
Claims 1-20 are allowed.
Examiner’s Statement of Reason for Allowance
According to 37 C.F.R. 1.104(e), it is the examiner's discretion to evaluate at the time of allowance whether the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims and set forth such a reasoning. At this time, the examiner believes that the claims allowed above require a separate reasoning to make the record clearer. The applicant or patent owner may file a statement commenting on the reasons for allowance within such time as may be specified by the examiner.
The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
The present invention is directed towards systems for facilitating biometric identification for a network of electronic devices based on first biometric reading associated with a user during a first session may be obtained via a first kiosk. The local user record may be updated at the first kiosk based on the first biometric reading, where the local user record is associated with encrypted information, and where the local user record is retrievable based on the first biometric reading. A second biometric reading and a user input value may also be obtained during a second session. The local user record may be retrieved based on the second biometric reading without accessing the Internet. A decryption key may be generated based on the user input value.
Claims 1, 4 and 14 identifies a unique and distinct feature of “…..generating, based on an encryption key derived from at least one user input value of the first set of user input values, encrypted information ….. in response to determining that the encrypted information associated with the local user record is not stored in the at least one kiosk of the cluster of kiosks based on the storage value, sending, without accessing an Internet, based on a second biometric reading obtained via the at least one kiosk of the cluster of kiosks, a message to the one or more other kiosks via the local area network….in response to sending the message, retrieving, without accessing the Internet, the encrypted information of the local user record from the other kiosk of the cluster of kiosks via the local area network….” including other limitations in the claims.
The closest prior art Parmelee et al (US 20100116877) is directed towards an automated banking machine controlled responsive to data bearing records includes a card reader that reads identifying data from a user card. The automated banking machine is operative to receive and display on a display device of the automated banking machine, electronic documents for the user. The automated banking machine may digitally sign the electronic document for the user of the machine. The automated banking machine may be in operative connection with a storage server.
Parmelee teaches at least one kiosk of cluster of kiosks for generating encryption key based on biometric data of user for encrypting the data and generating decryption key for performing decryption on the users data, but fails to explicitly teach generating, based on an encryption key derived from at least one user input value of the first set of user input values, encrypted information ….. in response to determining that the encrypted information associated with the local user record is not stored in the at least one kiosk of the cluster of kiosks based on the storage value, sending, without accessing an Internet, based on a second biometric reading obtained via the at least one kiosk of the cluster of kiosks, a message to the one or more other kiosks via the local area network….in response to sending the message, retrieving, without accessing the Internet, the encrypted information of the local user record from the other kiosk of the cluster of kiosks via the local area network.
The closest prior art Beddow et al (US 20140172602) is directed towards A system and method for providing for delivery of digital content stored on one or more members of a local kiosk group to a requesting kiosk, thus avoiding the necessity of requesting the digital content from a central content management and storage system. The system and method provide for improved customer service by providing for more rapid delivery of digital content to the customer when the digital content in not available on the kiosk with which the customer is interacting.
Beddow teaches storing encrypted information in association with local user record in kiosk and sending a message to other kiosk if the record is not found and in response locally receiving the user record from other kiosk, however just like Parmelee, Beddow also fails to explicitly teach generating, based on an encryption key derived from at least one user input value of the first set of user input values, encrypted information ….. in response to determining that the encrypted information associated with the local user record is not stored in the at least one kiosk of the cluster of kiosks based on the storage value, sending, without accessing an Internet, based on a second biometric reading obtained via the at least one kiosk of the cluster of kiosks, a message to the one or more other kiosks via the local area network….in response to sending the message, retrieving, without accessing the Internet, the encrypted information of the local user record from the other kiosk of the cluster of kiosks via the local area network.
Therefore, the prior art of record does not teach or suggest individually or in combination the particular limitation listed below as recited in the claims.
“…..generating, based on an encryption key derived from at least one user input value of the first set of user input values, encrypted information ….. in response to determining that the encrypted information associated with the local user record is not stored in the at least one kiosk of the cluster of kiosks based on the storage value, sending, without accessing an Internet, based on a second biometric reading obtained via the at least one kiosk of the cluster of kiosks, a message to the one or more other kiosks via the local area network….in response to sending the message, retrieving, without accessing the Internet, the encrypted information of the local user record from the other kiosk of the cluster of kiosks via the local area network….”

None of the prior art of record, either taken individually or in any combination, would have anticipated or made obvious the invention of the instant application at or before the time it was filled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522. The examiner can normally be reached 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436                                                                                                                                                                                                        




/MOEEN KHAN/               Examiner, Art Unit 2436